Citation Nr: 0422838	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-05 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1972, and from August 1973 to November 1978.

The veteran initially claimed entitlement to service 
connection for PTSD in November 2001, which he attributed to 
Marine Corps service in Vietnam from December 1969 to January 
1971.  In an April 2002 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for PTSD because the veteran's service 
personnel records showed that he had no service in Vietnam.  
The date of the notice informing the veteran of that decision 
is April 9, 2002.

In a statement dated April 9, 2002, but received at the RO on 
April 12, 2002, the veteran asked that the adjudicative 
action on his November 2001 claim be terminated.  With that 
statement he submitted an April 2002 report from his 
therapist indicating that he had fabricated his history of 
Vietnam service.  Because the veteran's request, in essence, 
to withdraw the November 2001 claim was received after the 
April 9, 2002, decision, the rating decision was properly 
issued.  But see Hanson v. Brown, 9 Vet. App. 29 (1996) (when 
a claim is withdrawn, it ceases to exist and is no longer a 
pending, viable claim).  The veteran was notified of the 
decision and did not appeal, and the April 2002 denial of 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

In the April 2002 report the veteran's therapist also stated 
that he experienced symptoms of PTSD that could be due to an 
incident that occurred while serving in the Navy from August 
1973 to November 1978, which the therapist described as a 
collision between the USS John F. Kennedy, on which the 
veteran was serving, and the USS Belknap.  The RO apparently 
interpreted that finding as a claim for service connection 
for a psychiatric disorder based on a different stressor, and 
in a May 2002 statement the veteran expressly claimed 
entitlement to service connection for major depression and 
PTSD, which he then attributed to the collision between the 
USS John F. Kennedy and the USS Belknap.

In a September 2002 rating decision the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for PTSD with depression.  
The veteran perfected an appeal of the September 2002 
decision, which is currently before the Board of Veterans' 
Appeals (Board).




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in an April 2002 rating decision.  The veteran was notified 
of that decision and did not appeal.

2.  The evidence received subsequent to the April 2002 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim, that being whether the 
veteran experienced trauma during service, and it raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The April 2002 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (2001); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current psychiatric problems 
had their onset during military service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen filed on 
or after August 29, 2001 (which includes this claim), VA has 
a duty to inform the veteran of the evidence needed to 
substantiate his claim and to assist him in obtaining 
existing evidence that may be found to be new and material.  
If VA determines that new and material evidence has been 
submitted and reopens the previously denied claim, VA is 
obligated to fully assist him in obtaining any evidence that 
may be relevant to the claim.  38 C.F.R. § 3.159(b) and (c) 
(2003); see also Paralyzed Veterans of America, et. al., 345 
F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in May 2002 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.  In a separate May 2002 notice the 
RO instructed the veteran to identify the specific 
stressor(s) to which he attributed the symptoms of PTSD, so 
that the RO could obtain verification of the stressor(s) on 
his behalf.

As will be shown below, the Board has found that new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disorder, including 
PTSD.  The Board has also found, however, that additional 
development is necessary in order for VA to fulfill the duty 
to assist the veteran in developing the evidence in support 
of his claim.  The issue of entitlement to service connection 
for a psychiatric disorder, including PTSD, is, therefore, 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2003).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

The claims file includes copies of the veteran's military 
discharge certificates, which were received in conjunction 
with unrelated claims submitted in April 1972 and January 
1981.  The discharge certificates show that he served in the 
Marine Corps from December 1968 to March 1972, as a rifleman; 
that he had no foreign or sea service; and that he received 
the National Defense Service Medal.  He also served in the 
Navy from August 1973 to November 1978, as an aircraft 
mechanic, and received a Navy Achievement Medal.

As previously stated, in the April 2002 rating decision the 
RO denied entitlement to service connection for PTSD because 
the veteran's claimed stressor, on which the diagnosis of 
PTSD was based, could not be verified.  The veteran had 
reported in his November 2001 claim and to multiple medical 
care providers that he had served in combat in Vietnam, and 
that he experienced nightmares and intrusive thoughts about 
those combat experiences.  His service personnel records 
disclosed, however, that he did not serve in Vietnam.

The evidence of record in April 2002 included the veteran's 
service medical records, which show that he underwent a 
psychological evaluation in July 1978 due to depression, 
forgetfulness, difficulty concentrating, anorexia, sleep 
disturbance, and feelings of persecution.  He reported a 
history of child abuse and multiple behavioral and social 
problems since adolescence.  The psychological evaluation 
resulted in an initial assessment of severe depression.  
Following the administration of personality testing and 
additional interviews, the diagnosis was changed to an 
immature personality.  The psychologist recommended that the 
veteran be separated from service as unsuitable.

VA treatment records disclose that beginning in July 2001 the 
veteran complained of depression and relationship and 
employment problems.  He also reported having served in 
combat in Vietnam for 11 months, and described a number of 
symptoms that the psychiatrist found to be indicative of 
PTSD.  His symptoms were initially assessed as dysthymia, to 
rule out PTSD.  He was evaluated by the PTSD Clinical Team in 
November 2001, at which time he again reported having been in 
intensive combat in Vietnam for 11 months.  The examining 
psychiatrist found that he endorsed many symptoms of PTSD, 
but also found that many of his problems were not related to 
his traumatic experiences.

During a February 2002 VA psychiatric examination the veteran 
reported serving in Vietnam for 13 months, during which he 
participated in recovery of terrain, search and destroy 
missions, and night patrol.  He described his combat 
experiences as "extremely intense."  Based on the results 
of the examination, the examiner determined that the veteran 
had a number of psychological problems based on his abusive 
childhood and longstanding personality difficulties.  He also 
found that the veteran demonstrated some signs of PTSD, 
including nightmares, intrusive recollections, fearfulness, 
reduced social response, and withdrawal.  He provided 
diagnoses of chronic PTSD, attention deficit-hyperactivity 
disorder, adjustment disorder with depressed and anxious 
mood, and possible dependent and borderline personality 
disorders.  The examiner also noted, however, that the claims 
file had not been provided to him for review, and that his 
assessment could change if he were provided the opportunity 
to review the claims file.

The veteran was also receiving counseling from the Vietnam 
Veterans Outreach Readjustment Counseling Center (Vet 
Center).  In a March 2002 report his therapist stated that he 
had served in Vietnam for 13 months, from December 1969 to 
January 1971, during which he participated in many battles, 
was wounded, and saw several friends wounded or killed in 
action.  The veteran had also reported experiencing trauma 
while fighting a fire on board the USS John F. Kennedy, at 
which time he suffered smoke inhalation and burns.  The 
therapist found that he suffered from PTSD and a severe major 
depressive disorder.

In March 2002 the veteran presented an uncertified copy of 
his discharge certificate pertaining to his service in the 
Marine Corps from December 1968 to March 1972.  The March 
2002 copy indicates that, in addition to the National Defense 
Medal, his medals and decorations included a "Purple 
Heart," a "Republic Vietnam Campaign 69-70," and "Vietnam 
Service 69-70."

The RO obtained the veteran's service personnel records, 
which show that he had no service in the Republic of Vietnam, 
nor was he engaged in combat in any other location.  Because 
the diagnosis of PTSD was based primarily on his report of 
combat service, which was shown to be invalid, in the April 
2002 rating decision the RO denied entitlement to service 
connection for PTSD.  The RO determined that the claimed 
stressor (combat or a fire on board the USS John F. Kennedy) 
had not been verified, that the copy of the discharge 
certificate showing receipt of the Purple Heart was not 
probative because it had been altered from the original, and 
because the veteran had failed to provide detailed 
information regarding any other stressor(s) that could be 
verified.

The evidence received subsequent to the April 2002 decision 
includes the April 2002 report from the Vet Center indicating 
that the veteran could have PTSD as the result of trauma he 
experienced in fighting a fire that resulted from a collision 
between the USS John F. Kennedy and the USS Belknap, or 
possibly from childhood abuse.  The evidence also includes a 
copy of a telegram dated November 24, 1975, from the 
Department of the Navy to the veteran's mother.  In the 
telegram the Navy informed her that the veteran sustained 
minor injuries as the result of the collision between the USS 
John F. Kennedy and the USS Belknap.  The veteran also 
presented archived news articles extracted from the Internet 
documenting reports of the collision between the USS John F. 
Kennedy and the USS Belknap in November 1975 and showing that 
four seamen were killed and 45 injured.  In his May 2002 
claim for service connection for PTSD the veteran asserted 
that he had PTSD as the result of the collision between the 
USS John F. Kennedy and the USS Belknap.  He stated that he 
had been on board the USS John F. Kennedy and had helped 
fight the fire on the ship.  He also completed a PTSD 
Questionnaire, as requested by the RO, in which he described 
his in-service stressor as the collision between the USS John 
F. Kennedy and the USS Belknap on November 22, 1975.

The evidence described in the preceding paragraph is new, in 
that the evidence of record in April 2002 did not include any 
detailed information regarding the fire on board the USS John 
F. Kennedy, any evidence that the fire actually occurred, or 
any evidence that the veteran had been injured as a result of 
the collision.  The evidence is also material because it 
relates to an unestablished fact necessary to substantiate 
the claim, that being whether the veteran experienced trauma 
during service.  The evidence also raises a reasonable 
possibility of substantiating the claim because the veteran's 
therapist found that his PTSD could be due to the fire on 
board the USS John F. Kennedy, and there is no evidence of 
record refuting the occurrence of the claimed stressor.  The 
Board finds, therefore, that evidence that is both new and 
material has been submitted, and the claim of entitlement to 
service connection for a psychiatric disorder, including 
PTSD, is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
including PTSD, is reopened.


REMAND

As previously stated, the Board finds that additional 
development is required in order for VA to fulfill the duty 
to assist the veteran in developing evidence in support of 
his claim.  The case is, therefore, being remanded to the RO 
for development and adjudication of the substantive merits of 
the claim.

According to the available VA treatment records, the veteran 
underwent psychological testing in November 2001 in 
conjunction with his evaluation by the PTSD Clinical Team.  
The results of that testing is not, however, documented in 
the available (online) medical records.  The RO should obtain 
the results of that testing from the VA medical center (MC).

The available service medical records indicate that the 
veteran was serving on board the USS John F. Kennedy in 1977.  
The service personnel records provided by the National 
Personnel Records Center (NPRC) document his service 
assignments beginning in December 1976, but do not document 
his assignments in November 1975.  Additional development is 
required, therefore, to verify that the veteran was on board 
the USS John F. Kennedy in November 1975 and that he was 
exposed to trauma as a result of the collision with the USS 
Belknap.

The available medical evidence indicates that the diagnosis 
of PTSD was based on the veteran's report of combat service 
in Vietnam, which has been found to be invalid.  If the 
above-requested development is sufficient to establish that 
the veteran was on board the USS John F. Kennedy when the 
collision occurred, he should be provided a VA psychiatric 
examination in order to determine whether he now has PTSD due 
to any trauma he experienced as a result of the collision in 
November 1975.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records from the VAMC 
in Charleston, South Carolina, including 
the results of the November 2001 
psychological testing.  If the RO is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  The RO should obtain the veteran's 
service personnel records documenting all 
of his service assignments from August 
1973 to November 1978, including the 
ship(s) on which he was stationed.

4.  The RO should request the clinical 
records for the dispensary on board the 
USS John F. Kennedy pertaining to any 
treatment given the veteran in November 
or December 1975.

5.  If the above-requested development 
results in the finding that the veteran 
was exposed to trauma while on board the 
USS John F. Kennedy in November 1975, the 
RO should provide him a VA psychiatric 
examination in order to determine whether 
he now has PTSD that is etiologically 
related to that trauma.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including psychological testing, that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct a psychiatric 
evaluation and provide a diagnosis for 
any pathology found.  The examiner should 
also provide an opinion on whether any 
diagnosed psychiatric disorder, including 
PTSD, is etiologically related to 
verified in-service trauma, including the 
collision between the USS John F. Kennedy 
and the USS Belknap in November 1975.  
That opinion should be based on the 
results of the examination, review of the 
evidence of record, and sound medical 
principles, and not solely on the 
veteran's reported history.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
psychiatric disorder, including PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



